Citation Nr: 0615711	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1942 and from August 1945 to February 1946.  He was a 
prisoner of war (POW) of the Japanese Government from April 
1942 to October 1942.  The appellant is the veteran's 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.

For purposes of clarification, it is noted that the 
appellant's initial claim for service connection for the 
cause of the veteran's death was denied by the Board in 
December 1984.  

In a June 1999 decision, the RO granted the appellant's claim 
to reopen the case, considered the claim de novo, and 
continued to deny the claim on the substantive merits.  The 
appellant filed an appeal with the Board.

In November 2002, the Board made the following Findings of 
Fact:

1. The Board denied the appellant's claim 
for service connection for the cause of 
the veteran's death in December 1984.

2. The primary basis for the Board's 
December 1984 denial of service 
connection for the cause of the veteran's 
death was that the cause of the veteran's 
death was nonservice- connected heart 
disease, which was not shown to have any 
relationship to the veteran's prison-of-
war experience. 

3. The evidence received subsequent to 
the final December 1984 Board decision 
includes competent evidence of diagnoses 
of coronary heart disease, and lay 
statements from fellow POWs that the 
veteran had swollen ankles, toes, legs 
and knees during his period of captivity; 
this evidence is relevant and so 
significant that it must be considered to 
decide fairly the merits of the claim.

4.  The veteran's symptomatic coronary 
heart disease was first shown decades 
after active service; however, he is a 
former POW who was interned for more than 
30 days, he has an in-service history of 
beriberi and localized edema while a POW, 
and the evidence is in relative equipoise 
as to whether he had ischemic heart 
disease which materially contributed to 
his death.

The Board concluded that the Board's 1994 decision had been 
final, but had been reopened; and that ischemic heart disease 
was presumed to have been incurred during the veteran's 
captivity as a POW while on active duty, and thus the 
criteria for service connection for the cause of the 
veteran's death had been met.

The RO subsequently effectuated that grant of service 
connection for the cause of the veteran's death.

The RO also subsequently granted the appellant's claim for 
aid and attendance from November 3, 2003.

The appellant has now filed the current claim for accrued 
benefits; it is from the denial by the RO of that claim that 
the current appeal emanates. 


FINDINGS OF FACT

1.  Adequate evidence is of record for a resolution of the 
current appellate issue.

2.  A claim for VA benefits was not pending at the time of 
the veteran's death in 1983. 


CONCLUSION OF LAW

Accrued benefits are not warranted.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2005).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c). 

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. § 3.1000(a) (2005).

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death, but only within the 
limits otherwise established by law.  It has been repeatedly 
held by the appellate courts that among these limits, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Prior documentation is in the file for comparative purposes.

The veteran signed a VA Form 21-526 in July 1982 but did not 
seek compensation for any specified disability.  He was so 
informed in a letter in September 1982.  

The veteran thereafter submitted a claim for service 
connection for disabilities acquired as a POW to include 
hypertensive cardiovascular disease, osteoarthritis, 
cataracts, PTB with anemia, malaria and hearing impairment, 
as well as avitaminosis, arthritis and impaired vision.  

In a rating action in March 7, 1983, his claim was denied.  
The veteran was so informed in correspondence dated March 18, 
1983.

In a letter from the veteran dated May 9, 1983 and received 
May 11, 1983, he again sought entitlement to service 
connection for avitaminosis, beriberi or hypertensive 
cardiovascular disease and malnutrition and pension.  The RO 
informed him in a letter dated May 26, 1983 that, as he had 
been previously informed, his claim had been denied including 
considering his POW experience and that his service did not 
qualify him for basic eligibility for nonservice-connected 
pension benefits.

The next document of record in the file is a certificate of 
death which was received on October 27, 1983, showing that 
the veteran had died on September [redacted], 1983 due to 
hypertensive cardiovascular disease, rule out diabetes 
mellitus, with malnutrition and avitaminosis noted as 
significant contributors.  

In a cover letter from the appellant, dated October 17 and 
received October 27, 1983, the appellant cited the veteran's 
prior claim for service connection as a result of his POW 
experience, and sought entitlement to burial benefits as his 
widow.  She was informed by the RO in correspondence dated 
March 12, 1984 that she had no entitlement to benefits for 
the cause of his death.  She reiterated that her claim was 
based on his POW experience.  At no time concurrent therewith 
did she seek any accrued benefit or claim that he had a claim 
pending at the time of his death.  She was repeatedly 
informed of her lack of entitlement including in a formal 
rating action by the RO in May 1984, of which she was 
informed.  This denial was confirmed by the Board in December 
1984.

The appellant reopened her claim for entitlement to service 
connection for the cause of the veteran's death on October 
21, 1998. The actions described in the Introduction section 
of this decision followed.

The appellant filed a claim for accrued benefits.  She was 
informed of the denial by the RO in a letter dated July 29, 
2003. 


Analysis

As will be noted from a review of the regulations cited 
above, accrued benefits are payable only under certain 
circumstances.  The primary condition for such payment is 
that there be a claim pending at the time of death, and that 
monies are due to veteran.

In this case, there was no such claim pending.  [This did not 
in any way relate to her other claims, made subsequent to his 
death, relating to burial benefits or for service connection 
for the cause of his death, which have incidentally been 
granted].

In this instance, where the law is the deciding factor and 
the issue relates to basic entitlement, there is no doubt 
raised and thus to be resolved in her favor.  See Sabonis and 
Gilbert, op. cit.

ORDER

Entitlement to accrued benefits is denied.   


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


